DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/822,615, was filed on March 18, 2020, is a division of 13/752,010, filed January 28, 2013, and claims priority from Provisional Application 61/591,707, filed January 27, 2012.  
The effective filing date is before the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to invent” rules prior to the enactment of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s communication of Oct. 21, 2021.
Claims 1-5 and 7-20 are pending, of which claims 1, 12, and 18 are independent.  Independent claims 1, 12, and 18 have been amended, as have independent claims 9, 10, 16, and 17.  Also, dependent claim 6 has been cancelled.
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-5 and 7-20 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03).
More specifically, claims 1-5, 7-11, and 18-20 are method claims.  Claims 12-17
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-5 and 7-20 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-5 and 7-20 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
See the following claimed steps in independent claim 1 (emphasis added): 
"displaying, by the mobile device, a graphical user interface including one or more user accounts of the user associated with the unique personal account identifier, wherein at least two accounts of the user are associated with different account issuers", and 
“displaying, by the mobile device, a subsequent graphical user interface including the list of one or more sub-accounts”. 
Independent claims 12 and 18 recite similar steps.
These steps recite the display of non-functional descriptive material, which carries no patentable weight.
See also the following claimed steps in independent claim 1 (emphasis added): 
"receiving a selection from the user of a first account associated with a first account issuer for the transaction, wherein the unique personal account identifier is linked with the one or more user accounts to enable payment to any of the one or more user accounts with the mobile device based on the unique personal account identifier", and 
"receiving a selection from the user of a first sub-account among the one or more sub-accounts associated with the first account issuer", and 
“communicating the selection of the first sub-account and the image capture element in a transaction request message to the server for processing the transaction based on the captured image”.
Independent claims 12 and 18 recite similar steps.
A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception.
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added):
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1, 12, and 18 recite the following but do not recite how this is done, thereby monopolizing the judicial exception:
"displaying, by the mobile device, a graphical user interface including one or more user accounts of the user associated with the unique personal account identifier, wherein at least two accounts of the user are associated with different account issuers", 
“displaying, by the mobile device, a subsequent graphical user interface including the list of one or more sub-accounts”, 
"receiving a selection from the user of a first account associated with a first account issuer for the transaction, wherein the unique personal account identifier is linked with the one or more user accounts to enable payment to any of the one or more user accounts with the mobile device based on the unique personal account identifier", and 
"receiving a selection from the user of a first sub-account among the one or more sub-accounts associated with the first account issuer". 
In regards to Step 2B of the Alice/Mayo analysis, independent claims 1, 12, and 18 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1, 12, and 18 merely add the words “apply it” (or an equivalent phrase) to the judicial exception to a general purpose computer, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f).
None of the dependent claims remedy these deficiencies in the independent claims. 
Response to Arguments
Re: Claim Rejections - 35 USC § 101
Applicant’s amendments to the independent claims 1, 12, and 18 have necessitated the new grounds of rejection.
In order to overcome the 35 USC § 101 rejection, the Examiner suggests that the Applicants amend the independent claims to recite additional technical features directed to a graphical user interface or to a specific data structure, for example the features of the Graphic User Interfaces (GUIs) shown in Figures 3A, 3B, or 3C, and described in para. [0051]-[0055] of the Application’s US PG-PUB 2020/0219073 A1, and/or the data structure shown in Fig. 6B and described in para. [0086] of the Application’s US PG-PUB 2020/0219073 A1. 
Re: Claim Rejections - 35 USC § 103
Applicant’s amendments to the independent claims 1, 12, and 18, overcome the cited prior art of record, which is hereby withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See CN 101263524 A to Singfield (Published Sept. 10, 2008).  
“For example, supposing the father is a cardholder. The father can be established for use by his son or daughter sub-account to bill the bill accumulation generated on account of the father specifying some rules father can account for the child. For example, the father may be only allowed to sub-account each selected unit of time reaches the debt of a selected level (e.g., $250 per month) a rule combined with the sub-account. Other rules include, but are not limited to: (1) is not allowed to purchase certain SKU or some types of SKUs (example: not allowing indication item for purchase is a purchase of SKU alcohol)”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

January 1, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
January 2, 2022